Wheeler, J.
This case is now a second time before the Court; the former appellants being now the appellees. The facts necessary to a proper understanding of the case, will be found in the report of our former decision, when the case was remanded for a new trial. (Yenda v. Wheeler, 9 Tex. R. 408.) The only evidence offered by the defendants, (now appellants,) upon the second trial, was the Assessor’s deed; which was before passed upon and decided to be inoperative and ineffectual to pass the title of the plaintiffs to the Assessor’s vendees, the defendants; and which, it was held, should, therefore, have been excluded from the jury. (Id. 421.) The Court, in accordance with that opinion, ruled, that the deed was not evidence of title in the defendants, and excluded it from the jury; and the propriety of this ruling is the only question presented for revision. We have reviewed our former decision, where this question is fully considered and determined; and we are of opinion that the ruling of the Court, in excluding the deed in question, was manifestly correct, for the reasons there stated. We have attentively considered the written argument of counsel for the appellants, again earnestly pressed upon our attention, and have perceived in it no new view of the question ; none which was not perfectly comprehended, and given all the weight to which it was thought to be entitled, on the former hearing; or which is deemed to require further notice. The judgment is affirmed.
Judgment affirmed.